DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,054,942. Although the claims at issue are not identical, they are not patentably distinct from each other because present claims are merely broad versions of the patented claims and are thus anticipated by the patented claims.
The following is a comparison between present claim 1 and the patented claim 1. 

This Application
US 11,054,942
1. A processing system comprising:
an amplifier comprising: a plurality of input resistors receiving a plurality of reduced noise signals from a plurality of charge integrators;




 and a summing resistor at an output of the amplifier, the amplifier configured to generate a feedback signal at the output of the amplifier by amplifying each of a plurality of reduced noise signals using a gain value and a cardinality of the plurality of reduced noise signals, and 



the plurality of charge integrators configured to: obtain a plurality of resulting signals from a plurality of capacitive sensor electrodes coupled to a noise source, and generate the plurality of reduced noise signals by mitigating noise in the plurality of the resulting signals, at the plurality of charge integrators, using the feedback signal, wherein resistances of the plurality of input resistors, a resistance of the summing resistor, 

an amplifier comprising: a plurality of input resistors coupled to a plurality of charge integrators, wherein each of the plurality of input resistors comprises a resistance of R; a plurality of current conveyors coupled to the plurality of input resistors;
and a summing resistor coupled to the plurality of current conveyors, wherein the amplifier is configured to generate a feedback signal by amplifying each of a plurality of reduced noise signals based on a gain value, A, and a cardinality, N, of the plurality of reduced noise signals, wherein the summing resistor comprises a resistance of A×R×(1/N), wherein the amplifier amplifies each of the plurality of reduced noise signals by −A/N; and the plurality of charge integrators configured to: obtain a plurality of resulting signals from a plurality of capacitive sensor electrodes coupled to a noise source; and generate the plurality of reduced noise signals by mitigating noise in the plurality of resulting signals using the feedback signal.


	As shown above, the main difference between the claims is that the patented claim 1 recites more limitations regarding current conveyors and the amplifier, thus making the patented claims more specific.  Therefore, present claim 1 is merely a broader version of the patented claim 1, and thus anticipated by patented claim 1.  
Claims 2-20 are similarly rejected as above over patented claims 1-15.  

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MIN et al. (US 2017/0075472) and Park et al. (US 2014/0368467) are cited to disclose a charge integrator configured to generate reduced noise signals by mitigating noise in a plurality of resulting signals from capacitive sensor electrodes.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623